THE COURT
decided that the defendant’s plea of privilege eould not avail him in the present case.
After the testimony was closed, Judge DUN-LOP requested the counsel to reargue the points.
After argument by the. respective counsel, the court required the defendant to give security to keep the peace towards all the citizens of the United States within the District of Columbia, and not at any time within the period of .one year to leave the District with the intention or purpose of fighting a duel with Edward Stanly, under the penalty of $3,000.